Case: 20-60714       Document: 00516097823           Page: 1   Date Filed: 11/17/2021




             United States Court of Appeals
                  for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   November 17, 2021
                                     No. 20-60714                     Lyle W. Cayce
                                                                           Clerk

   Shahid Ashan Maradia, also known as Shahid Maredia, also
   known as Saiycdali Momin,

                                                                          Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A075 006 387


   Before Jolly, Haynes, and Oldham, Circuit Judges. 1
   Haynes, Circuit Judge:
         Shahid Ashan Maradia, a native and citizen of India, was ordered to
   be deported in absentia in 1996 by an immigration judge (“IJ”), but he was
   not actually deported. Since then, Maradia twice unsuccessfully moved to
   reopen his immigration proceedings. Maradia petitioned our court for review




         1
             Judge Oldham concurs in the judgment only.
Case: 20-60714        Document: 00516097823             Page: 2      Date Filed: 11/17/2021




                                        No. 20-60714


   of an order of the Board of Immigration Appeals (“BIA”) that denied his
   second motion to reopen. We DENY his petition.

                                   I.    Background

           In 1996, Maradia unlawfully entered the United States without
   inspection in violation of § 241(a)(1)(B) of the Immigration and Nationality
   Act, 8 U.S.C. § 1251(a)(1)(B) (1994). Shortly after, the then-Immigration
   and Naturalization Service 2 personally served Maradia with an Order to
   Show Cause and Notice of Hearing (the “OSC”) for entering the United
   States without inspection. The OSC listed Maradia’s address as a particular
   apartment on “Landend Street.” It further stated that the date, time, and
   location of the hearing would be sent to the listed address and that if he
   changed address, he “must report” the change to the immigration court.
           Maradia provided no change-of-address notice to the immigration
   court, so the court sent a notice with the date, time, and location of his
   hearing to the Landend address. Maradia did not appear at the hearing.
   Consequently, the IJ ordered Maradia be deported to India in absentia on
   August 6, 1996.
           Fifteen years later, in 2011, Maradia moved to reopen his immigration
   proceedings, arguing that he lacked notice of the deportation hearing.
   Specifically, Maradia argued that he had “moved from the Landend
   address” a month before the notice was sent. The IJ denied Maradia’s
   motion. Of relevance, it determined that Maradia had sufficient written
   notice because the notice was sent to his “last known address” as provided
   to the court and he “did not inform the Court of his change in address.” The


           2
            In 2003, the Immigration and Naturalization Service’s functions were transferred
   to the new Department of Homeland Security. See Gomez v. Gonzalez, 163 F. App’x 268,
   269 n.2 (5th Cir. 2006) (per curiam).




                                              2
Case: 20-60714          Document: 00516097823                Page: 3       Date Filed: 11/17/2021




                                            No. 20-60714


   BIA affirmed the IJ’s decision without an opinion, and Maradia did not file a
   petition for review.
           Another eight years later, in 2019, Maradia filed a second motion to
   reopen his immigration proceedings and stay deportation. As in his first
   motion to reopen, Maradia argued that he did not receive notice. However,
   contrary to his first motion, Maradia now argued that the agency wrote down
   the wrong street address—“Landend Street”—and that the correct street
   address was “Lands End Street.” He also argued that reopening was
   warranted in light of Pereira v. Sessions, 138 S. Ct. 2105 (2018).
           The BIA denied Maradia’s second motion to reopen.                               It first
   concluded that the motion was time and number barred under 8 C.F.R.
   § 1003.2(c)(2). Even if his motion was not barred, the BIA held that
   reopening his deportation proceedings was not warranted under Pereira
   because that case concerned a materially different statute than the one
   relevant to Maradia’s. Maradia timely petitioned for review the BIA’s denial
   of his second motion to reopen. 3

                      II.     Jurisdiction & Standard of Review

           We have jurisdiction to review the BIA’s decision denying Maradia’s
   motion to reopen under 8 U.S.C. § 1252(a). See Mata v. Lynch, 576 U.S. 143,
   147 (2015).
           We review the BIA’s denial of a motion to reopen for abuse of
   discretion. Hernandez v. Lynch, 825 F.3d 266, 268 (5th Cir. 2016). Under



           3
              Maradia originally petitioned for review in the Tenth Circuit, which then
   transferred the case to our court under 8 U.S.C. § 1252(b)(2) and 28 U.S.C. § 1631. Under
   § 1631, Maradia timely petitioned for review. See 28 U.S.C. § 1631 (noting that a petition
   for review that is transferred to a different court for want of jurisdiction will proceed as if it
   were filed on the same date that it was filed in the transferor court).




                                                   3
Case: 20-60714          Document: 00516097823            Page: 4      Date Filed: 11/17/2021




                                          No. 20-60714


   this “highly deferential” standard of review, we “must affirm the BIA’s
   decision as long as it is not capricious, without foundation in the evidence, or
   otherwise so irrational that it is arbitrary rather than the result of any
   perceptible rational approach.” Id. (quotations omitted). We review the
   agency’s factual findings for substantial evidence, meaning that we “may not
   overturn the [agency’s] factual findings unless the evidence compels a
   contrary conclusion,” id. (quotation omitted), and legal determinations de
   novo, Rodriguez-Manzano v. Holder, 666 F.3d 948, 952 (5th Cir. 2012). In
   reviewing the BIA’s order, we consider the IJ’s underlying decision only to
   the extent it influenced the BIA’s determination. Hernandez, 825 F.3d at
   268.

                                   III.    Discussion

               Maradia argues that the BIA abused its discretion in denying his
   second motion to reopen for two reasons. We address each below and deny
   relief. 4

               Time and Number Bar

               First, Maradia argues that the BIA erred in concluding that his second
   motion to reopen for lack of notice was time and number barred under 8
   C.F.R. §§ 1003.2(c)(2), 1003.23(b)(4)(iii)(A)(2). Under § 1003.2(c)(2), a
   party may file “only one motion to reopen” immigration proceedings and



               4
              We address both issues (a procedural and a substantive one), regardless of
   whether the substantive issue would be sufficient. Cf. INS v. Abudu, 485 U.S. 94, 104
   (1988) (holding that the BIA may deny a motion to reopen if “the movant has not
   established a prima facie case for the underlying substantive relief sought”). We do so
   because the Government properly raised the procedural issue—which, as explained infra
   n.5, is a non-jurisdictional, claims-processing rule—independent of the substantive issue;
   so we must enforce the rule to the extent that the Government raises it. Fort Bend Cnty. v.
   Davis, 139 S. Ct. 1843, 1849 (2019).




                                               4
Case: 20-60714        Document: 00516097823             Page: 5      Date Filed: 11/17/2021




                                        No. 20-60714


   “that motion must be filed no later than 90 days after the date on which the
   final decision was rendered in the proceeding sought to be reopened.”
   However, § 1003.23(b)(4)(iii)(A)(2) provides an exception to this time and
   number bar: an applicant may file a motion to reopen an order entered in
   absentia in deportation proceedings “[a]t any time” by “demonstrat[ing]
   that he or she did not receive notice.”
           Applying these regulations, the BIA held that Maradia’s second
   motion was time and number barred because the IJ had denied his initial
   motion to reopen for lack of notice and it had dismissed Maradia’s
   subsequent appeal of that denial without an opinion. Although Maradia now
   argues that he lacked notice for a different reason—that the agency allegedly
   wrote the address down incorrectly—he does not contest the IJ’s legal
   determination or factual findings that it was his burden to inform the
   immigration court of the correct address and he failed to do so. Nor can he
   do so, because he did not petition for review of his first motion to reopen
   within thirty days. See 8 U.S.C. § 1252(b)(1) (imposing a thirty-day deadline
   to petition for review a BIA order); Mendias-Mendoza v. Sessions, 877 F.3d
   223, 227 (5th Cir. 2017) (holding that this deadline is mandatory and
   jurisdictional). Maradia thus failed to “demonstrate[]” that he lacked
   notice, 5 and the BIA did not err in concluding that his second motion to
   reopen for lack of notice was time and number barred.                        8 C.F.R.
   § 1003.23(b)(4)(iii)(A)(2); id. § 1003.2(c)(2); see also Melendez de Arriola v.
   Barr, 816 F. App’x 1003, 1004 (5th Cir. 2020) (per curiam) (denying
   petitioners’ second motion to reopen for lack of notice because the IJ and BIA


           5
              Not only does Maradia not contest the IJ’s factual findings on notice, but the
   record clearly does not compel the opposite conclusion. See Hernandez, 825 F.3d at 268.
   In his initial 2011 immigration proceedings, Maradia continuously stated that the address
   he had stayed at was the “Landend address,” not the “Lands End” address that he asserts
   now.




                                              5
Case: 20-60714         Document: 00516097823             Page: 6       Date Filed: 11/17/2021




                                         No. 20-60714


   already determined, in their first motion to reopen on lack-of-notice grounds,
   that petitioners had notice).

             Pereira

             Second, Maradia argues that the BIA erred in concluding that Pereira
   does not apply to his case. 6 In Pereira, the Supreme Court addressed the
   requirement for a notice to appear (“NTA”) in removal proceedings under
   8 U.S.C. § 1229 and held that § 1229 requires the time and place of the
   proceedings be included in the NTA. 138 S. Ct. at 2109–10. That statute
   provides that an NTA “specify[] the . . . time and place at which the
   [removal] proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). In arguing
   that Pereira applies to his case, Maradia contends that the failure to include
   the date and time of his deportation hearing in his OSC constituted a lack of
   notice.
             Pereira, however, is inapplicable because it deals with a materially
   different statute. The relevant statute here is the now-repealed 8 U.S.C.
   § 1252b because Maradia’s deportation proceedings began and ended before
   September 1996, when the Illegal Immigration Reform and Immigrant
   Responsibility Act of 1996 (“IIRIRA”), Pub. L. No. 104–208, 110 Stat. 3009
   (1996), passed and repealed § 1252b. See Ojeda-Calderon v. Holder, 726 F.3d
   669, 674 (5th Cir. 2013) (applying § 1252b’s notice requirement for a review
   of a denial of a motion to reopen a deportation proceeding that occurred
   before 1996). That statute provided that in deportation proceedings “written
   notice shall be given in person to the alien . . . in the order to show cause or


             6
             Because the Government does not raise the time and number bar, which is a non-
   jurisdictional, claims-processing rule, Torabi v. Gonzalez, 165 F. App’x 326, 331 (5th Cir.
   2005) (per curiam), to Maradia’s Pereira argument, we do not address its applicability to
   the Pereira claim; instead, we resolve this issue on the merits, Fort Bend Cnty., 139 S. Ct.
   at 1846.




                                                6
Case: 20-60714         Document: 00516097823              Page: 7       Date Filed: 11/17/2021




                                          No. 20-60714


   otherwise, of . . . the time and place at which the proceedings will be held.”
   8 U.S.C. § 1252b(a)(2)(A)(i) (1994).
           The Supreme Court recently observed that the “or otherwise”
   language in § 1252b “expressly authorized” the agency to provide the time
   and place of an alien’s deportation hearing in a document different than the
   OSC. Niz-Chavez v. Garland, 141 S. Ct. 1474, 1484 (2021). It noted that
   Congress, by enacting the IIRIRA, changed the notice requirement, such that
   “[n]ow time and place information must be included in a notice to appear,
   not ‘or otherwise.’” Id.; see also id. at 1494 (Kavanaugh, J., dissenting)
   (agreeing that § 1252b permitted the agency to notify a noncitizen of the time
   and place of the removal hearing in a document separate from an OSC).
   Because the Supreme Court’s recent decision in Niz-Chavez makes clear that
   § 1252b did not require the time and place of a deportation hearing to be in
   an OSC, we join all other circuits that have addressed this issue in holding
   that Pereira’s notice requirement does not apply to an OSC under § 1252b. 7
   We thus conclude that the BIA did not abuse its discretion in concluding that
   Pereira did not warrant reopening Maradia’s deportation proceedings.
           Accordingly, we DENY Maradia’s petition for review.




           7
             Santos-Quiroa v. Lynch, 816 F.3d 160, 162 n.2 (1st Cir. 2016) (“[A]n OSC did not
   have to set forth the hearing date, notice of which could be sent separately.”); Perez-Perez
   v. Wilkinson, 988 F.3d 371, 375 (7th Cir. 2021) (holding that Pereira did not apply to the
   petitioner’s petition for review of the BIA’s denial of his motion to reopen his deportation
   proceedings because the OSC was governed by a different statute with different
   requirements than the one at issue in Pereira); Chavajay-Hernandez v. Barr, 785 F. App’x
   392, 393 (9th Cir. 2019) (holding the same); Banuelos v. Barr, 953 F.3d 1176, 1182 (10th Cir.
   2020) (holding that, before § 1229 repealed § 1252b, an OSC did not require the date and
   time of the hearing); Bilek v. U.S. Att’y Gen., 793 F. App’x 929, 933 & n.1 (11th Cir. 2019)
   (per curiam) (holding the same).




                                                7